On Rehearing.
'DUPOUR, J.
We have considered the applications for rehearing and have found no reason for altering our views as to the law of the cause.
We think, however, that, to save costs, our decree should be *393amended so as to read as follows, and _ it is so amended: •
June 22nd, 1905.
Writ refused by Supreme Court, August 14th, 1905.
It is ordered, adjudged and decreed that the judgment of the lower court be avoided and reversed,- that the cause be remanded with leave to amend the petition, tire testimony now on file to be used without the necessity of being re-offered or of re-examining the witnesses, and that plaintiffs pay costs of both courts.